
	
		III
		112th CONGRESS
		1st Session
		S. RES. 217
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2011
			Mr. Webb (for himself,
			 Mr. Inhofe, Mr.
			 Lieberman, and Mr. Inouye)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Calling for a peaceful and multilateral
		  resolution to maritime territorial disputes in Southeast Asia.
		  
	
	
		Whereas, on June 9, 2011, 3 vessels from China, including
			 1 fishing vessel and 2 maritime security vessels, ran into and disabled the
			 cables of an exploration ship from Vietnam, the VIKING 2;
		Whereas that use of force occurred within 200 nautical
			 miles of Vietnam, an area recognized as its Exclusive Economic Zone;
		Whereas, on May 26, 2011, a maritime security vessel from
			 China cut the cables of another exploration ship from Vietnam, the BINH MINH,
			 in the South China Sea in waters near Cam Ranh Bay;
		Whereas, in March 2011, the Government of the Philippines
			 reported that patrol boats from China attempted to ram 1 of its surveillance
			 ships;
		Whereas those incidents occurred within disputed maritime
			 territories of the South China Sea, including the Spratly Islands, composed of
			 21 islands and atolls, 50 submerged land atolls, and 28 partly submerged reefs
			 over an area of 340,000 square miles, and the Paracel Islands, a smaller group
			 of islands located south of China’s Hainan Island;
		Whereas China, Vietnam, the Philippines, Taiwan, Malaysia,
			 and Brunei have disputed territorial claims over the Spratly Islands, and China
			 and Vietnam have a disputed claim over the Paracel Islands;
		Whereas the Government of China claims most of the 648,000
			 square miles of the South China Sea, more than any other nation involved in
			 those territorial disputes;
		Whereas, in 2002, the Association of Southeast Asian
			 Nations and China signed a declaration on the code of conduct of parties in the
			 South China Sea;
		Whereas that declaration committed all parties to those
			 territorial disputes to reaffirm their respect for and commitment to the
			 freedom of navigation in and overflight above the South China Sea and
			 to resolve their territorial and jurisdictional disputes by peaceful
			 means, without resorting to the threat or use of force;
		Whereas the South China Sea contains vital commercial
			 shipping lines and points of access between the Indian Ocean and Pacific
			 Ocean;
		Whereas, although not a party to these disputes, the
			 United States has a national economic and a security interest in ensuring that
			 no party uses force unilaterally to assert maritime territorial claims in East
			 Asia;
		Whereas, in September 2010, the Government of China also
			 deliberately provoked a controversy within the waters of the Senkaku Islands,
			 territory under the legal administration of Japan in the East China Sea;
		Whereas the actions of the Government of China in the
			 South China Sea have also affected United States military and maritime vessels
			 transiting through international air space and waters, including the collision
			 of a fighter plane of the Government of China with a United States surveillance
			 plane in 2001, the harassment of the USNS IMPECCABLE in March 2009, and the
			 collision of a Chinese submarine with the sonar cable of the USS JOHN MCCAIN in
			 June 2009;
		Whereas, like every nation, the United States has a
			 national interest in freedom of navigation and open access to the maritime
			 commons of Asia;
		Whereas the Government of the United States expressed
			 support for the declaration by the Association of Southeast Asian Nations and
			 China in 2002 on the code of conduct of parties in the South China Sea, and
			 supports a collaborative diplomatic process by all claimants for resolving the
			 various territorial disputes without coercion;
		Whereas the United States has a national interest in
			 freedom of navigation and in unimpeded economic development and
			 commerce;
		Whereas, on October 11, 2010, Secretary Gates maintained
			 The United States has always exercised our rights and supported the
			 rights of others to transit through, and operate in, international
			 waters.;
		Whereas, on June 3, 2011, at the Shangri-La Dialogue in
			 Singapore, Secretary Gates stated that [m]aritime security remains an
			 issue of particular importance for the region, with questions about territorial
			 claims and the appropriate use of the maritime domain presenting on-going
			 challenges to regional stability and prosperity;
		Whereas, on June 4, 2011, at the Shangri-La Dialogue,
			 Liang Guanglie, the Defense Minister from China, said, China is
			 committed to maintaining peace and stability in the South China
			 Sea.;
		Whereas, on June 11, 2011, the Government of Vietnam held
			 a live-fire military exercise on the uninhabited island of Hon Ong, 25 miles
			 off the coast of Vietnam in the South China Sea; and
		Whereas, on June 11, 2011, Hong Lei, the Foreign Ministry
			 spokesman of China, stated, [China] will not resort to force or the
			 threat of force to resolve the territorial dispute: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)reaffirms the
			 strong support of the United States for the peaceful resolution of maritime
			 territorial disputes in the South China Sea, and pledges continued efforts to
			 facilitate a multilateral, peaceful process to resolve these disputes;
			(2)deplores the use
			 of force by naval and maritime security vessels from China in the South China
			 Sea;
			(3)calls on all
			 parties to the territorial dispute to refrain from threatening force or using
			 force to assert territorial claims; and
			(4)supports the
			 continuation of operations by the United States Armed Forces in support of
			 freedom of navigation rights in international waters and air space in the South
			 China Sea.
			
